Citation Nr: 0007362	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  92-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the New Orleans, Louisiana, Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 1996 the RO granted compensation benefits under 
38 U.S.C.A. § 1151 for the residuals of cataract surgery of 
the left eye, and assigned a 30 percent disability 
evaluation, effective May 17, 1994.  The RO notified the 
veteran of that determination in May 1996.  In June 1996, the 
veteran responded, stating that he felt the effective date 
was incorrect and that service connection had been denied for 
his eye well before the effective date for "S/C just 
granted."  He mentioned that he had been given no 
explanation of the date chosen and asked for one.  In a July 
1996 rating decision, the RO amended the effective date to 
March 17, 1994, one year prior to receipt of the veteran's 
claim for benefits pursuant to 38 U.S.C.A. § 1151.  The 
rating decision notes that the claim was granted under the 
provisions of § 1151, whereas the 1991 denial was for service 
connection, and provides the basis for the date assigned.  
The RO sent a copy of the rating decision to the veteran with 
a letter stating that an enclosed VA Form 4107 explained his 
procedural and appeal rights.  Nothing further was heard from 
the veteran or his representative regarding the effective 
date matter.  In a rating decision dated in September 1999, 
the RO further amended the veteran's award to accurately 
reflect that the grant was actually for the right eye, noting 
that the grant of 38 U.S.C.A. § 1151 benefits for the left 
eye was in error.  Although the veteran, while initially 
voicing disagreement with the effective date assigned, only 
asked for an explanation rather than expressing his intent to 
appeal, his letter of June 1996 is not construed as a notice 
of disagreement.  Moreover, after being afforded an 
explanation and a minor revision of the effective date, 
neither he nor his representative mentioned the effective 
date matter further over the ensuing four years.  Thus, the 
Board concludes that no appeal was initiated as to the 
effective date and that matter requires no further action.    


FINDING OF FACT

There is no competent evidence of record showing that 
cataracts were first manifested during or are otherwise 
related to the veteran's period of service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
cataracts is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Combat

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis: 1) Has the claimant produced 
"satisfactory lay or other evidence of such injury or 
disease."  "Satisfactory evidence" is defined as "credible 
evidence that would a allow a reasonable fact finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service"; 2) Is the 
proffered evidence "consistent with the circumstances, 
conditions, or hardships of such service"; and 3)  Once 
these the first two steps are met, the Secretary will accept 
the combat veteran's evidence as sufficient proof of service 
incurrence, even if no official record of such incurrence 
exists, unless the government can met the burden of showing 
"clear and convincing evidence to the contrary."  Only in 
the third step may contrary evidence, such as a Report of 
Medical Examination at Separation, be brought into play.  
Collette, 82 F.3d at 393.  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  In short, the above-cited provisions do 
not presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The veteran 
must still establish that his claim is well grounded by 
medical evidence showing a nexus between a current disability 
and the reported service incident.  See Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  The Court has recently 
clarified that the presumptions of § 1154(b) are applicable 
to the in-service incurrence prong of the Caluza test, but 
not to the elements of current disability or nexus between a 
current disability and service.  Kessel v. West, 13 Vet. App. 
9 (1999).

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).




Factual Background

The veteran served from August 1968 to August 1970, including 
service in the Republic of Vietnam from February 1969 to 
February 1970.  Service records show that he participated in 
an unnamed campaign, the 1969 TET counter-offensive and 
Vietnam counter-offensive Phase VI.  His military duties 
while in Vietnam were cannoneer, ammunitions handler and 
gunner.  Service records do not reflect receipt of awards or 
decorations indicative of combat.

The veteran's pre-induction examination report, dated in 
August 1968, reflects uncorrected visual acuity of 20/50 in 
the right eye and 20/30 in the left eye.  The physical 
profile for eyes was "2."  The report of medical 
examination at separation, dated in July 1970, notes that 
general and ophthalmoscopic examination of the eyes showed no 
abnormalities.  The veteran's uncorrected visual acuity was 
20/60 in the right eye and 20/40 in the left eye.  His 
corrected vision was 20/20, each eye.  Hyperopia was noted in 
regard to these findings.  A summary of defects notes 
hypacusis secondary to acoustical trauma but no eye injury.  
On the accompanying report of medical history it appears the 
veteran checked "YES" to having or having had eye trouble 
and then changed his response to "NO," as he did with 
several other listed conditions.  A physician's summary notes 
ear trouble since Vietnam and other problems but contains no 
notations pertinent to the eyes.

When the veteran underwent a VA psychiatric examination in 
October 1985 he mentioned that during service he had had an 
injury to his ear; he did not mention any other in-service 
injuries.  In a statement received in November 1985, he 
reported in-service treatment for a concussion while in 
Vietnam, and claimed service connection for hearing loss.  In 
November 1985 the RO established service connection for left 
ear tinnitus and hearing loss.

On July 26, 1991, the RO received a statement in which the 
veteran claimed entitlement to service connection for 
bilateral cataracts.  He reported current 
treatment at a VA facility.  Also received at that time were 
VA outpatient records.  In April 1990, the veteran presented 
with complaints of dry eyes, redness and a feeling of gravel 
in his eyes.  The impression was meibomitis.  Records dated 
in April 1991 include a diagnosis of a right eye cataract for 
which the veteran underwent phacoemulsification, intraocular 
lens implantation and anterior vitrectomy. 

One VA outpatient record dated in July 1991 notes monocular 
diplopia, right eye, consistent with the veteran's displaced 
intraocular lens.  The veteran underwent an intraocular lens 
exchange.  Post-operative follow-up records are associated 
with the file.  A record dated July 31, 1991, notes a 20-year 
history of double vision.  A VA record dated in September 
1991 notes traumatic iritis of the right eye, "per history" 
1969 and a diagnosis of secondary glaucoma in the right eye 
due to old trauma.  

In a decision dated in August 1991, the RO denied service 
connection for bilateral cataracts; the veteran perfected an 
appeal with respect to that determination.

Post-operative VA medical records dated through December 1991 
reflect follow-up treatment for the veteran's eye.

In October 1994, the Board remanded the veteran's case to 
afford him an opportunity to submit evidence and argument 
sufficient to well ground his claim.

Copies of Ochsner Clinic records received from the veteran on 
March 17, 1995, show treatment for bilateral eye complaints.  
An April 1992 entry from the Ochsner Clinic includes a 
notation that the veteran had a history of a concussion 
injury in 1969 due to a mortar shell explosion and a family 
history of cataracts.  The veteran was evaluated for a left 
eye cataract.  He had complaints of blurriness and floaters 
bilaterally.  In June 1992, the veteran underwent 
phacoemulsification with posterior chamber intraocular lens 
implant in the left eye without complications.  The operative 
report is in the claims file.  

Received March 17, 1995, is a statement in which the veteran 
claimed negligence on the part of a VA facility in treating 
his eye problems.  He stated that since the VA operation on 
his right eye he had had problems with equilibrium, double 
vision, severe pain and nausea.  He also indicated that he 
had been injured from an explosion during service and had 
bled from his eyes, nose and ears.  He reported that "my 
eyes came out of their sockets."  The veteran indicated that 
in 1988, while he was in Louisiana attending college and 
working at a warehouse, he had a rapid deterioration of his 
eyes and received a diagnosis of cataracts at a VA facility.  
He reported that the physician informed him that his glasses 
were made of prisms and that such glasses were used with 
someone who had a concussion.  He stated that when he was 
living in Chicago he would go to the veterans' hospital every 
six months to monitor his hearing and that he underwent 
computerized tomography.  The veteran reported that a 
physician had told him there was "scar tissue on the optic 
nerve" and that "the ligament had been stretched."  The 
veteran further stated he was advised to watch his eyesight 
very closely.  He referenced the VA records attached to his 
statement.  Those records are described in the paragraph 
below.  Later in his statement, the veteran gave specific 
details surrounding his surgery in April 1991.

On March 17, 1995, the RO also received records of VA 
treatment dated from January 1989 to September 1991, 
including duplicates of some records previously on file.  A 
record dated in January 1989 indicates that the veteran was 
prescribed drops for right eye conjunctivitis.  A form signed 
by a physician in April 1991 indicates evaluation of the 
veteran's complaints of worsening eyesight.

In April 1997, the Board remanded the veteran's claim for 
further development.  Specifically, the Board requested the 
RO to do the following:

1.  Obtain clarification from the veteran 
as to whether he was claiming that he 
developed cataracts as the result of an 
injury during combat and, if so, to 
explain the injury and provide 
explanatory information; if there was 
some other basis for his claim, he was to 
explain.  He was also to be asked to 
submit or identify supporting evidence.  

2.  Try to obtain records of any in-
service treatment reported by the 
veteran, to include treatment for a 
concussion at the 5th Field Hospital; 
near "Natraing," Vietnam, in 1968, as 
previously reported by the veteran. 

3.  Obtain records from Drs. Schneider, 
Kirschner and Kaufman, private physicians 
identified by the veteran.  

4.  Obtain a copy of an April 30, 1992, 
record from the Ochsner Clinic.   

5.  Obtain a better copy of an outpatient 
record dated September 6, 1991, from the 
VA Medical Center in New Orleans, or 
obtain clarification as to the date, i.e. 
1969, following notation of a history of 
traumatic iritis of the right eye.

6.  Obtain complete VA medical records, 
to include records of magnetic resonance 
imaging from VA facilities in Chicago.  

The RO sent a letter to the veteran requesting him to provide 
the additional information in numbers one and two above, as 
well as to identify specific VA treatment (number 6) and to 
sign releases for VA to obtain records from the physicians in 
number three above.  The veteran did not respond.  The RO 
associated additional VA records dated from April to 
September 1991 with the claims file.  

Analysis

The veteran meets the current diagnosis requirement under 
Caluza, supra, as the record clearly shows diagnoses of 
bilateral cataracts.  The veteran claims entitlement to 
service connection for such and has argued, in part, that he 
was injured in an explosion during service and, as a result, 
his eyes "came out of their sockets" and bled.  Although 
the service medical records indicate that the veteran 
suffered ear problems due to acoustic trauma, they contain no 
evidence of eye trauma.  When he was examined for service 
entrance he had impaired uncorrected vision in each eye.  At 
the examination at discharge his eyes were found to be 
normal.  Although he was noted to have hyperopia his vision 
was correctable to 20/20.  (Refractive errors such as 
hypertropia are not disabilities for compensation purposes. 
38 C.F.R. § 3.303 (c) (1999).)  Service medical records are 
negative for any eye injury or disease, including cataracts, 
and for any eye abnormality attributed to head or eye trauma.  

With respect to the veteran's argument suggesting that he 
incurred an eye injury as a result of combat, his contentions 
are, in any case, presumed credible for the purpose of 
determining whether the claim is well grounded.  However, 
combat status would not obviate the need for competent nexus 
evidence linking cataracts, first diagnosed after service, to 
the claimed in-service injury.  See Kessel, supra.  As the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his opinions on 
medical diagnoses or causation are not competent and not 
sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Although the veteran filed a claim for VA benefits in the 
1980s, he did not claim an eye disorder until 1991, decades 
after service.  The first available medical evidence of any 
eye problem is dated in 1989, again, decades after service.  
The Board recognizes that several post-service records of eye 
treatment include note of an in-service concussion and 
injury; however, such is merely a history transcribed by 
medical personnel.  The fact that the veteran's statements 
concerning his claimed in-service eye injury were transcribed 
by health care providers does not turn them into competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 410 
(1995).  None of the competent medical reports in the claims 
file include an opinion that the veteran's cataracts had 
their onset during service, or that they are otherwise 
related to his service.  Absent competent nexus evidence, the 
veteran's claim must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.

The Court has held that there is some duty to assist the 
veteran in the completion of his application for benefits 
under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1998) even where 
his claims appear to be not well-grounded where a veteran has 


identified the existence of evidence that could plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown, 
8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In the instant case, the 
RO and the Board have notified the veteran of the evidence 
needed to complete and well-ground his claim in the course of 
several remands.  As set out above, to the extent possible, 
identified records have been associated with the claims file.  
See Stegall v. West, 11 Vet. App. 268 (1998).  To the extent 
the veteran has not responded to the RO's request for further 
information and authorization for the release of private 
medical records, he is reminded that "the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Court has also held that the duty to assist 
is not a blind alley, see Olson v. Principi, 3 Vet. App. 480, 
483 (1992), and is not a license for a "fishing expedition" 
to determine if there might be some unspecified information, 
such as the police report described by the veteran, which 
could possibly support a claim.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Thus, based on these facts, the 
VA has no further duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  

ORDER

Service connection for bilateral cataracts is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 


